ORDER
“Petitioners’ motion for rehearing of application for writ of error is granted without reference to the merits. The order of this Court of October 5,1995, denying application for writ of error is withdrawn.
The application for writ of error is granted without reference to the merits. The judgment of the court of appeals is vacated and the cause is remanded to the trial court for entry of judgment in accordance with the parties’ settlement agreement. The joint motion to dismiss the cause is dismissed as moot.”